July 15, 1919. The opinion of the Court was delivered by
This was an action for damages, actual and punitive, and was tried before Judge Sease, and a jury, at Barnwell, 1917, and resulted in a verdict in favor of plaintiff for the sum of $435. At the conclusion of the evidence, defendant asked for a directed verdict both as to actual and punitive damages, on the ground that there was no evidence in the case either as to wantonness or wilfulness and no proof that plaintiff had sustained any damages, and on the ground that the agents and servants of defendant were carrying out instructions of the State board of health and were simply complying with the orders issued by said board. This motion was refused, after entry of judgment. Defendant appealed.
Exceptions 1 and 2 impute error on the part of his Honor in not allowing F.J. Nuckenhaupt, a witness for the defense, to testify from correspondence in the office of the Southern chief passenger agent in Columbia showing the date on which the circular, dated September 10th, was mailed out of his office to the conductors and agents of the defendants, and further to show from this correspondence when this circular became effective. These exceptions are taken under a misapprehension, as the Judge did allow the witness to so testify, and received the circular in evidence, and it is printed in full in the case. These exceptions are overruled.
Exceptions 3 and 4 impute error in not directing a verdict both as to actual and punitive damages. There is ample testimony to sustain the verdict as to actual damage. There is evidence that the conductor knew that she was going to Varnville, and not to Allendale, as she told him her destination, and he, the conductor, was *Page 268 
with her when she purchased the ticket, and told the agent she had a health certificate, and directed the agent to give her a ticket to Allendale. Ho took up her health certificate, and left her, a 11-year-old girl, stranded at Allendale, a stranger without a certificate, without which she could not purchase a ticket to Varnville. She fell into the hands of Mr. J.H.C. All, whose sympathies were aroused by her tears and evident distress, and he acted the part of a good Samaritan, and had his son carry her to her home at Varnville in an automobile.
The amount of verdict rendered only compensated her for her annoyance, anxiety, and inconvenience, and the charge submitting the issue of punitive damages could not have been prejudicial to the defendant, such as to interfere with the finding of the jury, as most juries would have, in all probability, found that much, and we are not disposed to interfere with that finding.
All exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRASER and GAGE concur.